DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 and 03/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“433” (see page 17 paragraph [0087] line 6; see page 19 paragraph [0092] line 6 and 9) 
“414” (see page 19 paragraph [0093] line 1)
“530” (see page 20 paragraph [0096] line 2, page 21 line 4)
“918(1)-918(N)” (see page 31 paragraph [0128] line 7)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “562” has been used to designate both output classifier 555 (in figure 5A) and GAN (in figure 5B).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“605” (see figure 6); 
“1318(1)”, “1318(2)” “1318(N)” (see figure 9).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
It seems that the recitation in the specification “433” (see above) is improper, because it is improperly constructed (see figure 4); it is suggested to be changed to “423”
The recitation in page 22 line 2 of the specification “GAN 520” seems to be improper because it seems to be improperly constructed (see page 20 paragraph [0095] line 2); it is suggested to be changed to “GAN 505”
The recitation in page 23 paragraph [0103] line 2 of the specification “GAN 520” seems to be improper because it seems to be improperly constructed (see page 20 paragraph [0095] line 2); it is suggested to be changed to “GAN 505”
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the combined feature map" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner’s Note:
It seems that claim 26 should depend directly from claim 25 instead of claim 20, similar to claims 7, 13 and 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherian ("Sem-GAN: Semantically-Consistent Image-to­ Image Translation", 2019 IEEE winter conference on applications of computer vision (WACV), IEEE, 7 January 2019 (2019-01-07), pages 1797-1806)
Regarding claims 1, 14 and 20, Cherian discloses one or more circuits to use one or more neural networks to generate a dataset including labels of one or more objects within one or more images generated by one or more generative networks (see Section 1, 3.4-3.6, 4.1 datasets and Figure 1 Cherian discloses to use and train a segmentation (semantic pixel labelling) neural network to provide labels for each of the synthetic (GAN generated) images)
Regarding claims 2 and 21, Cherian discloses claims 1 and 20, Cherian also discloses pixel- level labels (section 1 Cherian specifically discloses “In this paper, we propose a novel GAN architecture for pixel-level domain adaptation, coined semantically consistent GAN (Sem-GAN), that takes as input two unpaired sets, each set consisting of tuples of images and their semantic segment labels, and learns a domain mapping function by optimizing over the standard min-max generator-discriminator GAN objective”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 27 and 31are rejected under 35 U.S.C. 103 as being unpatentable over Cherian ("Sem-GAN: Semantically-Consistent Image-to­ Image Translation", 2019 IEEE winter conference on applications of computer vision (WACV), IEEE, 7 January 2019 (2019-01-07), pages 1797-1806) in view of Karras (“A Style-Based Generator Architecture for Generative Adversarial Networks", 2019 IEEE/CVF conference on computer vision and pattern recognition (CVPR), IEEE, 15 June 2019 (2019-06-15), pages 4396-4405).
Regarding claim 8, Cherian discloses one or more circuits to train one or more neural networks to perform pixel-level labeling of synthetic images generated by a generative network, wherein the one or more neural networks are trained using a plurality of synthetic images generated by the generative network, each of the plurality of synthetic images comprising pixel-level labels (see Section 1, 3.4-3.6, 4.1 datasets and Figure 1 Cherian discloses to use and train a segmentation (semantic pixel labelling) neural network to provide labels for each of the synthetic (GAN generated) images). Cherian doesn’t specifically disclose a combination of data output by a plurality of layers of the generative network. Karras discloses a combination of data output by a plurality of layers of the generative network (section 2 “The mapping network f consists of 8 layers and the synthesis network g consists of 18 layers—two for each resolution (42 x10242)”).  Cherian and Karras are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Cherian the multilayer disclosed by Karras. The suggestion/motivation for doing so would have been to improve the quality of the system (Karras abstract). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton."
Regarding claim 27, Cherian discloses generating, using one or more neural networks, a dataset including labels of one or more parts within one or more images generated by one or more generative networks, wherein each image of the one or more images is generated using a combination of data output of the generative network (see Section 1, 3.4-3.6, 4.1 datasets and Figure 1 Cherian discloses to use and train a segmentation (semantic pixel labelling) neural network to provide labels for each of the synthetic (GAN generated) images). Cherian doesn’t specifically disclose automobile images and a plurality of layers of the generative network. Karras discloses automobile images and a plurality of layers of the generative network (sections 2 “The mapping network f consists of 8 layers and the synthesis network g consists of 18 layers—two for each resolution (42 x10242)” and 6E figure 11).  Cherian and Karras are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Cherian the multilayer disclosed by Karras. The suggestion/motivation for doing so would have been to improve the quality of the system (Karras abstract). See also KSR above.
Regarding claim 31, Cherian discloses one or more processors to train one or more neural networks to perform pixel-level labeling of synthetic images generated by a generative network, wherein the one or more neural networks are trained using a plurality of synthetic images generated by the generative network, each of the plurality of synthetic images comprising pixel-level labels and one or more memories to store parameters associated with the one or more neural networks (see Section 1, 3.4-3.6, 4.1 datasets and Figure 1 Cherian discloses to use and train a segmentation (semantic pixel labelling) neural network to provide labels for each of the synthetic (GAN generated) images). Cherian doesn’t specifically disclose a combination of data output by a plurality of layers of the generative network. Karras discloses a combination of data output by a plurality of layers of the generative network (sections 2 “The mapping network f consists of 8 layers and the synthesis network g consists of 18 layers—two for each resolution (42 x10242)” and 6E figure 11).  Cherian and Karras are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Cherian the multilayer disclosed by Karras. The suggestion/motivation for doing so would have been to improve the quality of the system (Karras abstract). See also KSR above.
Regarding claim 9, Cherian and Karras disclose claim 8, Cherian also discloses 50 or fewer images (section 4.4 16 images). See also KSR it is one of a finite number of options.
Regarding claim 10, Cherian and Karras disclose claim 8, Karras also discloses a plurality of feature maps associated with each of the plurality of synthetic images, wherein each of the plurality of feature maps is output by a different layer of the plurality of layers (section 2 and 3.3 Cherian specifically discloses “In our style-based generator, the style affects the entire image because complete feature maps are scaled and biased with the same values”).
Regarding claim 11, Cherian and Karras disclose claim 8, Karras also discloses to generate each of the plurality of synthetic images, wherein the data output by the plurality of layers of the generative network is produced in generation of the respective synthetic image (abstract and section 1 and 4.7 Cherian specifically discloses “Further, we show that semantic segmentation models, trained with synthetic images translated via Sem-GAN, leads to significantly better segmentation results than other variants.”).
Claims 3-5, 15-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian as applied to claim 1 above, and further in view of Karras (“A Style-Based Generator Architecture for Generative Adversarial Networks", 2019 IEEE/CVF conference on computer vision and pattern recognition (CVPR), IEEE, 15 June 2019 (2019-06-15), pages 4396-4405).
Regarding claims 3 and 22, Charian discloses claims 1 and 20, Charian also discloses one or more generative adversarial networks (GANs), one or more synthetic images generated by a GAN of the one or more GANs, wherein each synthetic image of the one or more synthetic images is generated using a combination of data output of the GAN (abstract Cherian specifically discloses “Further, we show that semantic segmentation models, trained with synthetic images translated via Sem-GAN, leads to significantly better segmentation results than other variants.”). Cherian doesn’t specifically disclose a combination of data output by a plurality of layers of the generative network. Karras discloses a combination of data output by a plurality of layers of the generative network (section 2 “The mapping network f consists of 8 layers and the synthesis network g consists of 18 layers—two for each resolution (42 x10242)”).  Cherian and Karras are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Cherian the multilayer disclosed by Karras. The suggestion/motivation for doing so would have been to improve the quality of the system (Karras abstract). See also KSR above.
Regarding claims 4 and 23, Charian and Karras disclose claims 3 and 22, Karras also discloses a plurality of feature maps associated with the respective synthetic image, wherein each of the plurality of feature maps is output by a different layer of the plurality of layers (section 2 and 3.3 Cherian specifically discloses “In our style-based generator, the style affects the entire image because complete feature maps are scaled and biased with the same values”).
Regarding claims 5 and 24, Charian and Karras disclose claims 3 and 22, Cherian also discloses use the GAN to generate the one or more synthetic images, wherein for each synthetic image of the one or more synthetic images the data output of the GAN is produced in generation of the synthetic image, and wherein the dataset is usable to train an additional machine learning model to perform pixel-level segmentation of images (section 1 Cherian specifically discloses “In this paper, we propose a novel GAN architecture for pixel-level domain adaptation, coined semantically consistent GAN (Sem-GAN), that takes as input two unpaired sets, each set consisting of tuples of images and their semantic segment labels, and learns a domain mapping function by optimizing over the standard min-max generator-discriminator GAN objective”).  Karras also discloses a plurality of layers (section 2 “The mapping network f consists of 8 layers and the synthesis network g consists of 18 layers—two for each resolution (42 x10242)”).
Regarding claim 15, Charian discloses claim 14, Charian also discloses one or more synthetic images generated by the generative network, wherein each synthetic image of the one or more synthetic images is generated the generative network (abstract Cherian specifically discloses “Further, we show that semantic segmentation models, trained with synthetic images translated via Sem-GAN, leads to significantly better segmentation results than other variants.”). Cherian doesn’t specifically disclose a combination of data output by a plurality of layers of the generative network. Karras discloses a combination of data output by a plurality of layers of the generative network (section 2 “The mapping network f consists of 8 layers and the synthesis network g consists of 18 layers—two for each resolution (42 x10242)”).  Cherian and Karras are analogous art because they are from the same field of neural networks. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Cherian the multilayer disclosed by Karras. The suggestion/motivation for doing so would have been to improve the quality of the system (Karras abstract). See also KSR above.
Regarding claim 16, Charian and Karras disclose claim 15, Karras also discloses a plurality of feature maps associated with the respective synthetic image, wherein each of the plurality of feature maps is output by a different layer of the plurality of layers (section 2 and 3.3 Cherian specifically discloses “In our style-based generator, the style affects the entire image because complete feature maps are scaled and biased with the same values”).
Regarding claim 17, Charian and Karras disclose claim 16, Cherian also discloses using the generative network to generate the one or more synthetic images, wherein for each synthetic image of the one or more synthetic images the data output by the generative network is produced in generation of the synthetic image, and wherein the dataset is usable to train an additional machine learning model to perform pixel-level segmentation of images (section 1 Cherian specifically discloses “In this paper, we propose a novel GAN architecture for pixel-level domain adaptation, coined semantically consistent GAN (Sem-GAN), that takes as input two unpaired sets, each set consisting of tuples of images and their semantic segment labels, and learns a domain mapping function by optimizing over the standard min-max generator-discriminator GAN objective”).  

Allowable Subject Matter
Claims 6-7, 12-13, 18-19, 25 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kowalski (US 20210335029 A1) discloses controllable image generation.
Pandey (US 20210264201 A1) discloses image enhancement for realism.
Chopra (US 20210256387 A1) discloses model training with retrospective loss.
Nikolenko (US 20200320346 A1) discloses system and method for generating training data for computer vision systems based on image segmentation.
Lee (US 20190147582 A1) discloses adversarial learning of photorealistic post-processing of simulation with privileged information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN A TORRES/           Primary Examiner, Art Unit 2636